Case 16-21653        Doc 25     Filed 01/21/19     Entered 01/21/19 10:10:00          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 21653
         Ernestine Brown

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/05/2016.

         2) The plan was confirmed on 08/18/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/16/2018.

         5) The case was Dismissed on 08/23/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-21653              Doc 25           Filed 01/21/19    Entered 01/21/19 10:10:00                Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $6,092.24
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                               $6,092.24


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $4,040.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $260.73
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,300.73

 Attorney fees paid and disclosed by debtor:                            $320.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                             Unsecured      2,250.00            NA              NA            0.00       0.00
 Advocate Christ Medical Center             Unsecured         707.59           NA              NA            0.00       0.00
 Advocate Medical Croup                     Unsecured         360.00           NA              NA            0.00       0.00
 Afni                                       Unsecured          67.00           NA              NA            0.00       0.00
 Alliance Collection                        Unsecured         217.00           NA              NA            0.00       0.00
 Argent Healthcare Financial Services/Fir   Unsecured     12,435.00            NA              NA            0.00       0.00
 Arnold Scott Harris PC                     Unsecured         214.50           NA              NA            0.00       0.00
 Associated Urological Specialists          Unsecured         187.16           NA              NA            0.00       0.00
 AT & T Mobility                            Unsecured          85.07           NA              NA            0.00       0.00
 Automotive Credit Corp                     Secured        4,948.96       5,055.22        5,055.22           0.00       0.00
 Cerastes LLC                               Unsecured         300.00           NA              NA            0.00       0.00
 Check Into Cash                            Unsecured           0.00        404.25          404.25        125.35        0.00
 City of Chicago Department of Revenue      Unsecured      1,000.00       1,763.20        1,763.20        546.72        0.00
 Collection Professionals                   Unsecured         524.00           NA              NA            0.00       0.00
 Commonwealth Edison Company                Unsecured         191.38        290.40          290.40          90.05       0.00
 Community Healthnet                        Unsecured          90.26           NA              NA            0.00       0.00
 Credit Control                             Unsecured         796.00           NA              NA            0.00       0.00
 Credit Control                             Unsecured         796.60           NA              NA            0.00       0.00
 Credit Management Lp                       Unsecured      2,937.00            NA              NA            0.00       0.00
 Cybrcollect                                Unsecured          94.00           NA              NA            0.00       0.00
 Grove Dental Associates, P.C.              Unsecured         134.20           NA              NA            0.00       0.00
 Illinois Bell Telephone Company            Unsecured         151.89           NA              NA            0.00       0.00
 Illinois Tollway                           Unsecured     11,318.00            NA              NA            0.00       0.00
 Internal Revenue Service                   Priority           78.45        104.67          104.67        104.67        0.00
 Jefferson Capital Systems LLC              Unsecured         377.00           NA              NA            0.00       0.00
 Loan By Phone of Illinois, LLC             Unsecured         313.75           NA              NA            0.00       0.00
 LVNV Funding LLC                           Unsecured         409.63           NA              NA            0.00       0.00
 Matthew V. Dolce, D.D.S., P.C.             Unsecured         404.40           NA              NA            0.00       0.00
 Mcsi Inc                                   Unsecured         600.00           NA              NA            0.00       0.00
 Municipal Collections Of America           Unsecured         270.00      1,485.00        1,485.00        460.46        0.00
 Municipal Collections Of America           Unsecured         400.00        537.50          537.50        166.67        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-21653              Doc 25      Filed 01/21/19    Entered 01/21/19 10:10:00                  Desc       Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim           Claim         Claim        Principal       Int.
 Name                                     Class    Scheduled        Asserted      Allowed         Paid          Paid
 NCO Financial                         Unsecured     14,225.00              NA           NA             0.00        0.00
 no name on CR Liability               Unsecured         233.00             NA           NA             0.00        0.00
 Northern Resolution Group             Unsecured         675.00             NA           NA             0.00        0.00
 Office of the Traffic Compliance Ad   Unsecured         300.00             NA           NA             0.00        0.00
 Penn Credit Corporat                  Unsecured         200.00             NA           NA             0.00        0.00
 Photo Enfrocement Program             Unsecured         100.00             NA           NA             0.00        0.00
 PPIL                                  Unsecured         297.08             NA           NA             0.00        0.00
 QVC Studio Park                       Unsecured          22.73             NA           NA             0.00        0.00
 Regional Recovery Services Inc        Unsecured         105.00          105.40       105.40           32.68        0.00
 Southwest Physicians Group            Unsecured         494.60          490.60       490.60         152.13         0.00
 Speedy Cash                           Unsecured         106.86          363.71       363.71         112.78         0.00
 Stellar Recovery Inc                  Unsecured         842.00             NA           NA             0.00        0.00
 Trident Asset Management              Unsecured         121.00             NA           NA             0.00        0.00
 United States Dept Of Education       Unsecured     67,000.00       67,920.88     67,920.88            0.00        0.00
 Vision Finance                        Unsecured         485.00             NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                     Claim            Principal                Interest
                                                                   Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                               $0.00                 $0.00               $0.00
       Mortgage Arrearage                                             $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                    $5,055.22                 $0.00               $0.00
       All Other Secured                                              $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                   $5,055.22                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                   $0.00               $0.00                  $0.00
        Domestic Support Ongoing                                     $0.00               $0.00                  $0.00
        All Other Priority                                         $104.67             $104.67                  $0.00
 TOTAL PRIORITY:                                                   $104.67             $104.67                  $0.00

 GENERAL UNSECURED PAYMENTS:                                  $73,360.94             $1,686.84                  $0.00


 Disbursements:

           Expenses of Administration                                  $4,300.73
           Disbursements to Creditors                                  $1,791.51

 TOTAL DISBURSEMENTS :                                                                                  $6,092.24




UST Form 101-13-FR-S (9/1/2009)
Case 16-21653        Doc 25      Filed 01/21/19     Entered 01/21/19 10:10:00            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/21/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
